Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 9, 2018.




                                   In The

                   Fourteenth Court of Appeals

                              NO. 14-18-00819-CV



 IN RE HENEK FLUID PURITY SYSTEMS, INC. AND BRIAN KAMKE,
                         Relators


                       ORIGINAL PROCEEDING
                         WRIT OF MANDAMUS
                            133rd District Court
                           Harris County, Texas
                     Trial Court Cause No. 2017-39455

                       MEMORANDUM OPINION

     On September 18, 2018, relators Henek Fluid Purity Systems, Inc. and Brian
Kamke filed a petition for writ of mandamus in this court. See Tex. Gov’t Code
Ann. § 22.221 (West Supp. 2017); see also Tex. R. App. P. 52. In the petition,
relators ask this court to compel the Honorable Jaclanel McFarland, presiding
judge of the 133rd District Court of Harris County, to vacate her August 29, 2018
order compelling arbitration.

      With certain exceptions not applicable here, to obtain mandamus relief, a
relator must show both that the trial court clearly abused its discretion and that
relator has no adequate remedy by appeal. In re Prudential Ins. Co., 148 S.W.3d
124, 135–36 (Tex. 2004) (orig. proceeding). Relators have not shown that they do
not have an adequate remedy by appeal after final judgment. See In re Gulf
Exploration, LLC, 289 S.W.3d 836, 842–43 (Tex. 2009) (orig. proceeding); Kahn
v. Baker Nissan N., Inc., No. 14-09-00106-CV, 2009 WL 1795580 (Tex. App.—
Houston [14th Dist.] June 25, 2009, orig. proceeding) (per curiam) (mem. op.).
Accordingly, we deny relators’ petition for writ of mandamus.


                                      PER CURIAM


Panel consists of Chief Justice Frost and Justices Boyce and Busby.




                                        2